On Rehearing Granted
This cause is before the Court on rehearing granted upon the petition of appellants and after oral argument of the parties has been heard at the bar of this court.
Upon further’ consideration, we adhere to the view expressed in our opinion filed September 6, 1957, to which the instant petition for rehearing was directed, that the principles of law enunciated in our first decision in the cause, Harwell v. Sheffield, Fla.1955, 77 So.2d 439, became the law of this case. We note, parenthetically, that there have been a number of changes in the personnel of this court and in the panels participating in the cause since its first appearance here. It is, however agreed that all members of the court are now bound by our first decision, supra, 77 So.2d 439, as the law of- the case—regardless of whether they did or did not participate therein or, if participating, did or did not concur in the opinions therein expressed.
Thus, the only substantial question presented in the instant appeal and in the limited rehearing granted was basically one of fact; and there being in the record adequate evidence to support the finding of fact made by the Chancellor, it will not be disturbed on appeal.
Accordingly, we hold that under the state of the record as we now find it, -we have no *380alternative but to adhere to our former judgment.
It is so ordered.
ROBERTS, DREW, THORNAL, O’CONNELL and SEBRING, JJ., and WALKER, Circuit Judge, concur.
TERRELL, C. J., not participating.